Title: From James Madison to William Charles Coles Claiborne, 12 November 1806
From: Madison, James
To: Claiborne, William Charles Coles



Sir.
Department of State, Novr. 12th. 1806.

Several copies of a letter from Mr. Portalis, the French Minister of Worship, to a Citizen of New Orleans, named Castillon, who is stiled President of the Fabrick of the Church of St. Louis, have been received from New Orleans, and the sensations the letter appears to have excited will have attracted your notice on your return from Red River.  In strictness the letter of Mr. Portalis suggests the remark, that as in an eclesiastical sense the Roman Catholics of New Orleans, can have no relation whatever to the French Government, but a relation merely & directly to the See of Rome; and in a political sense no relation whatever to that Government, but a relation directly & exclusively to the Government of the United States, the interposition qualified as it is, must be viewed as a deviation from the regular course.  On the other side, it is more than possible that the French Government may have been surprised into the stile and some of the sentiments expressed in the letter, by the strain of that to which it was an answer, and by a tenderness towards a people, once a part of the French Nation and severed from it not by their own act, but by that of the French Government.  The President has therefore directed this affair to be made the subject of a conversation at Paris, as far as may be necessary to place it in a just point of view to the French Government.  Meanwhile it may be not amiss for you to endeaour to obtain the deficient parts of the correspondence, if Mr. Castillon, is willing to furnish them, and to hint that its continuance would not be consonant with his duty to his own Government.  I am &c.

James Madison
